DETAILED ACTION

Claim Objections
Claim 4 is objected to because of the following informalities:  “longitudinally extending sheet of material” in lines 2-3 should be corrected as --a longitudinally extending sheet of material--.  Appropriate correction is required.

Claim Interpretation
Claims 4-5 recite “a single bonding member”. It is noted that a review of the instant specification and drawings show that the bonding member comprises a hook member and a loop member. Therefore, the term, “single” is interpreted as one set.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 6,398,190 B1) in view of Klein et al (4,791,236).
Regarding claim 4, Li (‘190) discloses a device 2 (col.2 line66) to be inserted into a longitudinal extending underground conduit (col.3 lines11-14, “a conduit”; it is noted that a longitudinally extending underground conduit is recited as an intended use, therefore, it is only required for the device to be capable of performing the intended use) comprising a cable 4 (col.2 lines66-67), a longitudinally extending sheet 6 (col.2 line67) of material having a coefficient of friction less than that of the cable 4 (col.3 lines2-7, 30-34; col.4 lines63-66; abstract lines 3-6, 19-21), said sheet 6 being wrapped around said cable 4 (fig2) and engages (operatively) said cable 4 without being attached to said cable 4 (fig2). However, Li does not explicitly disclose a use of a single bonding member. As seen in figs 1-2, Klein et al (‘236) teaches a use of hook and loop members 18,21 (col.3 lines30-32, 62-67) forming a single bonding member 18,21 (col.4 lines8-10; as aforementioned, hook and loop members form a single bonding member) extending longitudinally along each edge of a sheet 17 (fig1) and the bonding members 18,21 being attached to each other (col.4 lines8-10, fig2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li to use a single bonding member on each edge of a sheet, as taught by Klein et al, for the purpose of enabling the sheet to be open or closed for easy insertion/removal of the cable therefrom.
Regarding claim 5, Li (‘190) discloses a device 2 (col.2 line66) to be inserted into a longitudinal extending underground conduit (col.3 lines11-14, “a conduit”; it is noted that a longitudinally extending underground conduit is recited as an intended use, therefore, it is only required for the device to be capable of performing the intended use) comprising a cable 4 (col.2 lines66-67), a longitudinally extending sheet 6 (col.2 line67) of material having opposite surfaces (inner and outer surfaces) and having a coefficient of friction less than that of the cable 4 (col.3 lines2-7, 30-34; col.4 lines63-66; abstract lines 3-6, 19-21), said sheet 6 being wrapped around and engages (operatively) said cable 4 (fig2) without being attached to said cable 4 (fig2). However, Li does not explicitly disclose that the sheet is planar and that a single bonding member are on edges of the sheet, each on an opposite surface. As seen in figs 1-2, Klein et al (‘236) teaches a use of hook and loop members 18,21 (col.3 lines30-32, 62-67) forming a single bonding member 18,21 (col.4 lines8-10; as aforementioned, hook and loop members form a single bonding member) extending longitudinally along each edge of a longitudinally extending planar sheet 17 (fig1; when opened flat) having opposed surfaces (fig1) and the bonding members 18,21 being attached to each other (col.4 lines8-10, fig2), wherein said bonding member 18 on one edge of the edges of said sheet 17 (fig1) is only on one surface of the opposed surfaces of said sheet (fig1), and said bonding member 21 on the other edge of the edges of said sheet 17 (fig1) is only on the other surface of the opposed surfaces of said sheet 17 opposite to said one surface (fig1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li to use a single bonding member on each edge of a sheet, as taught by Klein et al, for the purpose of enabling the sheet to be open or closed for easy insertion/removal of the cable therefrom.
Regarding claim 6¸ the combination of Li and Klein et al teaches the device of claim 5, wherein said bonding member (18 - Klein et al) on said one edge is a hook member (a hook member portion of said bonding member 18, col.3 lines30-31) and said bonding member (21 - Klein et al) is a loop member (a loop member portion of said bonding member 21, col.3 line62).
Regarding claim 7, the combination of Li and Klein et al teaches the device of claim 4. Li further discloses wherein said sheet 6 is made of a pliant material (col.3 lines2-5, “woven article”).
Regarding claim 8, the combination of Li and Klein et al teaches the device of claim 7. Li further discloses wherein said sheet 6 is made of fabric material (col.3 lines2-3, col.5 linees25-27, “polyester, nylon”).


Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that Li (‘190) does not engage the cable and that need a bonding member because jacket 10 is a continuous tube. Applicant also argues that Klein (‘236) relates to a metallic jacket which has a coefficient of friction higher than that of the cable and that it does not disclose a single bonding member. In addition, Applicant argues that Li and Klein are nonanalogous art. However, Examiner respectfully disagrees. First, the sheet of Li operatively engages the cable as the sheet and the cable move together. Second, modifying Li by Klein to use a single bonding member would result in an easy insertion or removal of a cable into or from the sheet. Third, it is noted that the specific material of the sheet was not taught by Klein. Fourth, as aforementioned, “single” is interpreted as one set of the bonding member. In this case, the hook and loop members 18,21 of Klein form one set which is interpreted as a single bonding member. Lastly, in response to applicant's argument that Li is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Klein teaches a use of a bonding member for a sheet working together with a cable within. Therefore, Klein is interpreted to be analogous to Li. At least for above mentioned reasons, Applicant’s arguments are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gladfelter et al (US 2004/0081411 A1) teaches a similar structure of the device with a sleeve with a bonding member and a cable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723